Metcalf, J.
It has been argued for the defendant, that as he was not liable to an action on the note, at the time when it was assigned, because the work therein promised to be done had not been demanded of him, therefore the note was not then a chose in action which could be assigned. But if the words “ chose in action,” when first used with reference to an assignment or transfer thereof, necessarily imported a present right of action, (a question which we have not examined,) they have long since acquired a more extended meaning. The general definition is, “a right not reduced into *536possession.” A definition, which includes the present case, is, “ the interest in a contract, which, in case of non-performance, can only be reduced into beneficial possession by an action or suit.” Chit, on Bills, (10th Amer. ed.) 6. See also 2 Wooddeson, 387, 388. A note, bond, or other promise not negotiable, is denominated a chose in action, before the promisor or obligor is liable to an action on it, as well as after. A note for money, payable on time, is a chose in action, as soon as it is made; and though it be not payable to order or bearer, yet it is immediately assignable, just as a note on time, payable to order or bearer, is immediately negotiable. So the note now in suit, being payable in work, after a certain day, to the promisee or bearer, on demand, was a chose in action, assignable before or after that day, and before demand, though no action could be maintained on it, till after demand.
It was also argued for the defendant, that it would be contrary to sound policy to sustain this assignment; that the defendant might be willing to work for the promisee, and not for an assignee; and that he should not be compelled, on pain of paying damages in money, to labor in the service of a third person. But he voluntarily promised to work for the promisee “ or bearer; ” and when requested to work for the assignee, he made no objection to the authority of the person making the request, nor to the time or place of doing the work requested, nor to the person for whom he was requested to do it. There is, therefore, in this case, no compulsory assignment of the defendant’s services.
We are of opinion that the instructions given to the jury were correct, and that the plaintiff is entitled to judgment on the verdict for the use and benefit of the assignee.

Exceptions overruled.